Eschweiler, J.
(dissenting). Although by the first conclusion of law the trial court found that at the time of her death Louisa DeBeck was legally possessed of the certificates of deposit and that the defendant administrator of her estate *562is now entitled to the possession thereof, yet the real and only question litigated was whether there was a trust created in them for Leopold DeBeck’s children.
The facts shown on the trial are sufficient to raise a very serious doubt whether there had been such a loss of control by Leopold DeBeck of these certificates as to vest absolute title in his widow. The mere forms of the certificates would not be sufficient of themselves. Tobin v. Tobin, 139 Wis. 494, 121 N. W. 144; Staples v. Berry, 110 Me. 32, 85 Atl. 303; Matter of Van Alstyne, 207 N. Y. 298, 100 N. E. 802; Taylor v. Henry, 48 Md. 550, 30 Am. Rep. 486; Whalen v. Milholland, 89 Md. 199, 43 Atl. 45, 44 L. R. A. 208.
The complaint by the administrator does go upon the theory of a completed deliverjr and passing of possession, to Louisa DeBeck. But if such theory was mistaken, or ill-advised even, I do not think a person suing in a representative capacity should be held to any such rigid rule as would foreclose him from asking to have this new and important issue determined. Neither ought the plaintiff children of Leopold DeBeck be bound by a position taken by an administrator in an action before they became parties thereto. It appears to me that this is a case for relief under sec. 2405m, Stats., providing that if it shall appear that the real controversy has not been fully determined, or that it is probable that justice has for any reason miscarried, this court in its discretion may remit the case for a new trial below and direct the making of such amendments in the pleadings as shall be deemed necessary to accomplish the ends of justice. If there was not sufficient done by Leopold DeBeck during his lifetime to vest absolute title in Louisa DeBeck, then the defendant admin-trator is being given by the court property which in truth and in |act belongs to someone else. I think that this has now become a vital question in the case and the parties interested should have their day .in court thereon.
EeRWin, J. I concur in the foregoing dissent.